     Case 4:16-cr-00259 Document 63 Filed in TXSD on 01/07/19 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 4:16−cr−00259

John P Ramirez




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Alfred H Bennett
PLACE:
Courtroom 8C
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 2/7/2019
TIME: 10:00 AM

TYPE OF PROCEEDING: Status Conference


Date: January 7, 2019
                                                        David J. Bradley, Clerk
